UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1365


BASSAM GERGES HANNA,

                Petitioner,

           v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   March 22, 2016                    Decided:   April 12, 2016


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Petition for review denied by unpublished opinion. Senior Judge
Davis wrote the opinion, in which Judge Wynn and Judge Diaz
concurred.


ARGUED: Soulmaz Taghavi, FAYAD LAW, PC, Henrico, Virginia, for
Petitioner.    Alison Marie Igoe, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.       ON BRIEF: Tamar
Jones, FAYAD LAW, PC, Richmond, Virginia, for Petitioner.
Benjamin C. Mizer, Principal Deputy Assistant Attorney General,
Civil Division, Christopher C. Fuller, Deputy Chief, National
Security Unit, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
Unpublished opinions are not binding precedent in this circuit.




                                2
DAVIS, Senior Circuit Judge:

      Following a removal hearing, an immigration judge (“IJ”)

found Petitioner Bassam Gerges Hanna, a national of Lebanon and

a permanent resident of the United States, removable for being

inadmissible    at   the   time        of   his   adjustment       of   status    under

Section   237(a)(1)(A)       of       the   Immigration     and    Nationality     Act

(“INA”)   (codified     at        8    U.S.C.     §   1227(a)(1)(A)),       and    for

committing marriage fraud under Section 237(a)(1)(G)(ii) of the

INA (codified at 8 U.S.C. § 1227(a)(1)(G)(ii)). In this timely

petition for review, Hanna argues that the IJ erred in three

distinct respects: (1) in finding that the government satisfied

its   burden   of    proving      removability        by   clear    and   convincing

evidence; (2) in depriving him of due process insofar as the IJ

admitted into evidence a sworn statement by his ex-spouse while

not procuring the ex-spouse’s presence at the removal hearing,

thereby failing to make her available for cross-examination; and

(3) in excluding evidence bearing on the government’s alleged

motive in seeking his removal. We discern no error and deny the

petition for review.

                                            I.

      Hanna originally entered the United States from Lebanon in

1985 as a B-2 non-immigrant for pleasure. Beginning in 1994,

Hanna operated a convenience store and then worked in used car



                                            3
sales in North Carolina. On May 15, 2001, Hanna married Amy

Williford at a Raleigh, North Carolina courthouse.

       The    dispositive      factual          and    legal    issue    at    the    removal

hearing before the IJ was whether the government proved by clear

and    convincing         evidence       that    the    marriage        was    fraudulently

entered       into   in    order     to   provide       Hanna    with     an   immigration

benefit. The IJ so found in a comprehensive written opinion, and

the    Board    of   Immigration          Appeals      (“BIA”)    sustained          the    IJ’s

conclusion. The conflicting evidence bearing on the question is

summarized below.

                                                A.

        The government sought to make its case for removability by

calling two witnesses, Hanna and Department of Homeland Security

(“DHS”) Agent Christopher Brant, coupled with the introduction

of several exhibits, including numerous documents from Hanna’s

immigration file that had been executed by Hanna and Williford.

Hanna offered his own testimony, together with affidavits from

three    of    his   friends       who    affirmed       they    spent    time       with   the

couple during the marriage, in support of his contention that

his marriage to Williford was entirely bona fide, if troubled.

In its totality, the testimonial and documentary evidence tended

to    establish      the    following      factual       and    procedural       course      of

events.



                                                4
                                              1.

       In    2008,       as    part      of        a    larger      money       laundering

investigation, Agent Brant commenced an investigation into the

export      of    certain     vehicles    to       Africa    and    the     Middle     East,

focusing on the principals, including Hanna, of an enterprise

known as Cary Auto Sales located in Cary, North Carolina. While

reviewing Hanna’s immigration records, Agent Brant discovered a

“tip line call” from January 23, 2007, indicating that Hanna

might have engaged in marriage fraud. Upon Agent Brant’s review

of Hanna’s and Williford’s motor vehicle records, his suspicions

were aroused when he compared the address changes in Williford’s

DMV records with the dates and addresses reported in documents

from     Hanna’s      immigration        file.         Specifically,        Agent      Brant

uncovered two inconsistencies. First, he noticed that Williford

had    changed     her   claimed      addresses         to   Hanna’s      addresses     days

prior to Hanna’s immigration interviews, and then had changed

her    addresses         to    her     mother’s         addresses         following      the

interviews. Agent Brant had seen this behavior in other cases,

and    it   was    indicative     of     fraud.        Second,     when   Williford     was

charged with speeding in February 2003, during a period when she

and    Hanna      were    ostensibly       living        together,        she   gave     law

enforcement officers her mother’s address in Siler City, North

Carolina.



                                              5
        Agent Brant sought to question Williford about the apparent

discrepancies. Williford originally declined to speak with him,

but she later agreed to do so with her lawyer present. In a

sworn statement, Williford confessed to Agent Brant that she had

married Hanna for financial remuneration in return for assisting

Hanna       with    his   immigration    status. 1   Regarding   Williford’s

admissions to Agent Brant contained in the statement he took

from her, Hanna testified at the removal hearing that Williford,

believing he was very wealthy, had demanded $1,000,000 from him,

which he had refused to pay. Therefore, he surmised, she had

provided the statement to Agent Brant as a form of revenge.

                                        2.

        The details of Williford’s motor vehicle record, as well as

Hanna’s       immigration      file    and   removal   hearing    testimony,

ultimately         justified   Agent    Brant’s   suspicions.    In   a   2001

biographic information form from his immigration file, Hanna had



        1
        In her sworn statement, Williford attested that the
statement was true and was being given freely and voluntarily.
She stated that the wedding was witnessed by two strangers who
were also getting married at the courthouse. There were no
pictures and, while her mother knew about the wedding, her
father did not. She stated that she and Hanna did not go on a
honeymoon and did not consummate the marriage. Hanna paid her
$1,000 at the time of the wedding and $1,000 at the time of the
divorce, and he also gave her a 1989 Honda Accord. She stated
that she had married Hanna for the money and to assist him in
adjusting his immigration status. The couple never lived
together.



                                         6
stated that he lived in Madison, New Jersey, from January 2001

to May 2001. This assertion arguably conflicted with Hanna’s

removal hearing testimony that he and Williford had dated for

several months in early 2001 in North Carolina, just prior to

their      May    2001    wedding.      On       August    14,    2001,      soon    after      the

wedding,         Williford      filed        a    Form    I-130      Petition       for     Alien

Relative         with     U.S.       Citizenship          and     Immigration            Services

(“USCIS”), seeking a visa for Hanna on the basis that he was now

a relative of a U.S. citizen. In the I-130 petition, Williford

asserted that she and Hanna lived together on West Skylark Drive

in Cary, North Carolina. She had changed her address at the DMV

to    West    Skylark      Drive       two       months   prior    to    filing      the    I-130

petition.         On    September      24,        2001,   Hanna      filed    a     Form    I-485

Application to Register Permanent Resident or Adjust Status with

the   USCIS.       In    the    I-485    application,           Hanna    asserted        that   he

qualified for permanent resident status because he was married

to    a    U.S.    citizen       and    Williford’s          I-130      petition     had     been

approved.        He     also   asserted,          falsely,    that      he   had    never    been

charged with any crimes, as he had in fact been convicted of

larceny. In March 2002, just six months after Hanna filed the I-

485 application, Williford changed her address at the DMV to her

mother’s home on Derry Down Lane in Apex, North Carolina.

          During a USCIS interview near the middle or end of 2002,

Hanna      had    denied       any   criminal          convictions.          At    the    removal

                                                   7
hearing, Hanna testified that he was unaware that he had not

disclosed     the   criminal        charges      in    the     I-485   application;    he

thought that he had provided his criminal record to be added to

his immigration file but did not recall when. He also stated

that he and Williford lived together on Shady Meadow Circle in

Cary, North Carolina. According to her DMV records, Williford

changed her address to Shady Meadow Circle two days before the

interview. In March 2003, just a few months after the interview,

Williford changed her address again to her mother’s new house in

Siler City, North Carolina. That change was consistent with a

speeding ticket that Williford received in February 2003, which

also listed her mother’s Siler City address.

      During      the    removal     hearing,         Hanna    addressed      Williford’s

frequent address changes, testifying that Williford lived with

her mother while they dated, but that he and Williford lived

together most of the time during the marriage. Williford would

frequently       leave      their     home       following         arguments    to    live

temporarily at her mother’s home, sometimes for weeks or months

at a time.

      Other      evidence    further     indicated            an   atypical    matrimony.

According to Hanna’s removal hearing testimony, he met Williford

in   1996   as    his    convenience     store,        called      Cary   Beverage,   was

located next to a mechanic shop operated by Williford’s aunt and

uncle. He and Williford started dating in early 2001 and had

                                             8
dated for three or four months by the time they wed, but they

“really did not get officially engaged.” A.R. 141. He asked her

to marry him in or about February or March 2001. No friends or

family    accompanied        them   to    the    courthouse       for    the    wedding

because, although Williford’s mother offered to come, members of

his own family could not come and so he told Williford’s mother

not to attend. He testified that he married Williford because he

loved her and denied that he offered to pay Williford for the

marriage. They bought their wedding rings at the mall and then

honeymooned in Myrtle Beach a few weeks after the wedding.

     During the marriage, Hanna made eight trips to Lebanon,

most of them for more than four weeks; Williford did not join

him on any of the trips because, according to Hanna, she was

unnerved    by   the    war   in    Lebanon.     Williford       never   met    Hanna’s

parents    but   had    spoken      to   them    by    telephone,       and    she    knew

Hanna’s two brothers who lived in North Carolina.

     According to Hanna’s removal hearing testimony, in March

2006,    Williford     told    Hanna     that    she    wanted    a    divorce.      Hanna

filed for divorce employing a lawyer selected by Williford, but

Williford    did       not    respond     to     or     appear    in     the    divorce

proceedings.     When    Hanna      signed      the    divorce   paperwork       at    the

lawyer’s office, and when the divorce was granted in October

2006, he affirmed that he and Williford had been separated for a

year. In other words, he affirmed that they had been separated

                                           9
since at least October 2005 and not only as of March 2006. In

addressing this apparent inconsistency, Hanna testified at the

removal hearing that he did not know that he had affirmed they

had been separated for a year because he signed the divorce

documents without reading them.

      On July 25, 2007, Hanna filed a second N-400 Application

for Naturalization (the first having been denied). In the 2007

application, Hanna asserted that he had lived on Buckland Mills

Court in Cary, North Carolina, since June 2006, and that he had

lived    there    with     his     wife    until      she     moved   out      before    the

divorce,   statements        that    compounded        the     earlier      discrepancies

about Williford’s address and their date of separation. He also

disclosed his 1995 misdemeanor larceny conviction. Consequently,

his second N-400 application was denied on the ground that he

had   failed     to     disclose    the    conviction         on   his   earlier        I-485

application       and    falsely       testified       that     he    had     never     been

convicted of a crime during his adjustment interview in October

2002.

                                            B.

      On September 29, 2011, based on Agent Brant’s findings, the

DHS served Hanna with a notice to appear, charging him with

being    inadmissible       at   the      time   of    adjustment        of   immigration

status    under       Section    237(a)(1)(A)          and    marriage        fraud     under

Section    237(a)(1)(G)(ii).           Because        Hanna    denied       that   he    had

                                            10
entered into a fraudulent marriage, a contested removal hearing

was held before an IJ on April 5, 2013.

        Prior   to   the   removal    hearing,       Hanna    filed    a    motion    in

limine seeking to admit evidence that the removal proceedings

were initiated in bad faith and only because the DHS and the

Department of Justice had failed in several attempts to charge

him with terrorism related activity. He also wished to show that

Williford’s sworn statement was coerced or motivated by revenge.

The IJ denied the motion in limine, concluding that there was no

evidence     of     “malfeasance     by    the    DHS   in   placing       [Hanna]    in

removal proceedings” and that the investigations that gave rise

to the removal proceedings were not relevant to the substantive

removability issues. A.R. 93.

        On   July    17,   2013,     the    IJ    issued     a   14-page      decision

sustaining the charges of removability against Hanna. The IJ

first    evaluated     each   witness’s         credibility.     The   IJ    explained

that he found Hanna’s testimony not credible based on a number

of internal inconsistencies and on the basis that some of his

testimony was simply implausible, e.g., that he dated Williford

while she lived in North Carolina and he lived in New Jersey.

The     IJ   found    Agent   Brant’s       testimony        credible       given    his

credentials and that his testimony was consistent with other

evidence.



                                           11
       Ultimately,         the   IJ      concluded    that    the    DHS     had    shown    by

clear      and        convincing      evidence      that     Hanna     entered       into     a

fraudulent marriage to benefit his immigration status. The IJ

found      the    circumstances           surrounding        the    courthouse       wedding

suspect,      given       that     no     family     or    friends     attended,          Hanna

purportedly lived in New Jersey during the courtship, and the

wedding occurred a mere two months after his extant immigration

status in the United States had expired.

       The       IJ     specifically        found    that      the     couple       had     not

continuously lived together before the alleged separation and

that    the       constant       changes      of     addresses        before       important

immigration dates, and the inconsistencies of Williford’s home

address on legal documents, also indicated that the marriage was

fraudulent. The IJ found that Hanna’s frequent and lengthy trips

abroad without his spouse also evidenced the lack of bona fides

in the marriage.

       As for Williford’s sworn statement, the IJ noted that Agent

Brant gave her the opportunity to review the statement and make

changes.      Although       Williford       was     not   present      at    the    removal

hearing, the IJ concluded that the statement was relevant based

on   the     totality       of     the    record.    The     IJ,     however,      gave     the

statement reduced weight because Williford was not subject to

cross-examination.



                                              12
       Finally, the IJ concluded that Hanna had failed to rebut

the    DHS’s     showing    that       he        is     removable.         Hanna    submitted

affidavits by three of his friends that described the nature of

Hanna’s      marriage,     but    the       IJ    did       not     find    the     affidavits

reliable because the witnesses were biased, the affidavits were

dated after the marriage was called into question, and some of

the    witnesses’      descriptions         of        the   marriage       conflicted      with

Hanna’s      removal    hearing    testimony.               For    example,       one   affiant

claimed that Hanna and Williford had been dating for “several

years” and were seen as a couple as early as 2000. A.R. 248. The

IJ also gave the affidavits limited weight because none of the

affiants testified at the removal hearing. Moreover, although

bank    statements      showed    that       Hanna          and    Williford       were   joint

account      holders,     none    of    the       checks          drawn    on   the     account

contained Williford’s printed name or signature, thus supporting

the inference that the couple was “married . . . in name only.”

A.R. 100.

       Hanna appealed the IJ’s decision to the BIA. The BIA agreed

with the IJ that the DHS had proved by clear and convincing

evidence that Hanna “failed to fulfill his marital agreement

with   his     ex-wife,    and   that       he    obtained         his     lawful     permanent

residence through fraud or willful misrepresentation of material

fact.” A.R. 5. It also agreed that Hanna’s evidence of a bona

fide marriage was insufficient to rebut the DHS’s evidence and

                                             13
that   the   IJ    had    not    erred    or    abused     his      discretion    in    his

evidentiary rulings. On March 17, 2015, the BIA dismissed his

appeal. This timely petition for review followed.

                                          II.

                                           A.

       When “the BIA adopts the IJ’s decision and includes its own

reasons for affirming, we review both decisions.” Djadjou v.

Holder, 662 F.3d 265, 273 (4th Cir. 2011) (quoting Marynenka v.

Holder, 592 F.3d 594, 600 (4th Cir. 2010)). We must uphold the

agency’s decision unless it is “manifestly contrary to the law

and an abuse of discretion.” Id. (quoting Lizama v. Holder, 629
F.3d 440,     444     (4th     Cir.        2011));     see       also    8     U.S.C.

§ 1252(b)(4)(C). The agency abuses its discretion “if it failed

to   offer   a    reasoned      explanation       for    its     decision,   or    if    it

distorted or disregarded important aspects of the applicant’s

claim.” Tassi v. Holder, 660 F.3d 710, 719 (4th Cir. 2011).

       We review the agency’s factual findings under a “narrow and

deferential” standard. Djadjou, 662 F.3d at 273 (citing Dankam

v. Gonzales, 495 F.3d 113, 119 (4th Cir. 2007)). “We seek to

ensure    that    the     agency’s   factual       findings         are   supported      by

substantial evidence,” which is evidence that “exists to support

a finding unless the evidence . . . was such that any reasonable

adjudicator       would    have    been        compelled       to    conclude     to    the

contrary.” Id.; see also 8 U.S.C. § 1252(b)(4)(B).

                                           14
      Legal    contentions        raised       in    the   immigration             context,

including those alleging a denial of due process, are reviewed

de novo. Xing Yang Yang v. Holder, 770 F.3d 294, 302 (4th Cir.

2014); Blanco de Belbruno v. Ashcroft, 362 F.3d 272, 278 (4th

Cir. 2004).

                                          B.

      Hanna contends that (1) the government failed to satisfy

its   burden   of    proving      removability        by   clear    and       convincing

evidence; (2) the admission into evidence of Williford’s sworn

statement without procuring her presence at the removal hearing

so that she could be cross-examined deprived him of due process;

and (3) the exclusion of evidence bearing on the government’s

alleged   motive     in    seeking     his     removal     deprived          him    of   due

process. We consider each of these issues in turn.

                                          1.

      Preliminarily, the government argues that Hanna has waived

any   argument      as    to    whether    the       DHS   proved       by    clear      and

convincing     evidence        that   Hanna    was    subject      to    removal.        The

government     argues     that    this    is    so    because   Hanna         failed     to

address his burden to show that no “reasonable person would have

been compelled” to reach the same result. Appellee’s Br. 25, 30.

We reject this contention. In his opening brief, Hanna argues

that the totality of the evidence “does not prove a fraudulent

marriage by clear and convincing evidence.” Appellant’s Br. 18.

                                          15
Although    he       does      not   use     the       magic   words,      he,       in   essence,

launches       the       appropriate        argument       and      thus       should      not    be

penalized by elevating form over substance.

       In any event, we have no hesitation in concluding that the

IJ’s     findings        and    decision,          as     adopted     by       the    BIA,       were

thorough, well reasoned, and supported by substantial evidence,

and that       the    IJ      satisfactorily           identified       the     bases      for    the

conclusion that he was persuaded clearly and convincingly that

the marriage was fraudulent. No reasonable person would have

been compelled to reach a different result.

       Hanna    and       Williford        were    married       only     two       months   after

Hanna’s lawful immigration designation expired. That no family

or friends attended the wedding, and that there were no photos

taken,    suggests          that     Hanna    and       Williford        did    not       view   the

ceremony       as    a     solemn     and     special          occasion        as    would       most

genuinely married couples. Although Hanna testified in a way

that, if believed, might explain these circumstances, on the

whole record, the IJ was not bound to credit that testimony, as

he did not.

       Hanna testified that he and Williford had only dated a few

months,    which         by    itself      does     not    erect     a     badge      of     fraud.

Nevertheless, the IJ permissibly discredited Hanna’s testimony

that the courtship was genuine in light of the fact that during

this brief courtship in early 2001, the records show that Hanna

                                                  16
was     living   in     New        Jersey     while     Williford      lived        in     North

Carolina.

       The     record     shows       that        Williford    changed        her        address

multiple times, assertedly living in two different places at the

same time, particularly in advance of significant immigration

dates. For example, on October 23, 2002, two days prior to a

scheduled immigration interview, Williford changed her address

at the DMV to the Shady Meadow Circle residence, where Hanna had

claimed they lived. Months later, however, in February 2003, in

response to a traffic citation, Williford claimed that she lived

at her mother’s address in Siler City. She officially changed

her address to Siler City at the DMV the following month. In the

same vein, Hanna testified that he and Williford separated in

March 2006 but then noted in his naturalization application that

they lived together in June 2006, and he noted in the divorce

proceedings that they had been separated since at least October

2005.

       Hanna      attempted           to      reconcile        these      and            similar

discrepancies by testifying that Williford often left for weeks

at a time following disagreements and chose not to accompany him

on    lengthy    trips        abroad.       The    IJ   permissibly     discounted           the

probative value of this testimony, just as he discounted Hanna’s

assertion      that     he,    a    businessman         with   more    than    a     middling

competence in the English language, did not read the divorce

                                                  17
paperwork before signing it. Of course, the IJ also permissibly

considered the impeaching effect of Hanna’s failure to disclose

his criminal history, a conviction for larceny, on earlier filed

immigration documents. 2

      Indeed, given the binary nature of the question before the

IJ,   Hanna’s     false   or   implausible   testimony,     which    the   IJ

permissibly characterized as “evasive[],” A.R. 95, did more harm

than good. He intended his testimony to show that the marriage

was genuine, but it actually tended to show that the marriage

was   not.   No   reasonable   person   reviewing   the   totality   of    the

evidence in this record, in combination with the IJ and BIA’s

credibility determinations, would be compelled to conclude that

the marriage was bona fide. Accordingly, we conclude that the

government’s showing was sufficient to enable the IJ to find by



      2Other evidence probative of the fraudulent character of
the marriage was likewise permissibly weighed by the IJ. While
the couple purportedly shared bank accounts at Wachovia, all of
the checks that Hanna produced bore only his name and signature.
Hanna could not explain why, if Williford wanted the divorce as
he claimed, she did not respond to the divorce complaint or
appear for the divorce proceedings. He also could not explain
why Williford’s address was altered on her pay stubs to conceal
that her employer recorded her address at her mother’s residence
throughout 2002, the year after their wedding. In other words,
there were several inconsistences apparent in the pertinent
documents from the Hanna immigration file presented during the
removal hearing, and the only evidence to rebut them was Hanna’s
confusing and questionable testimony. Meanwhile, Agent Brant’s
testimony and Williford’s sworn statement were consistent with
and supported by the exhibits.



                                     18
the    clear    and   convincing       standard     that      the   marriage      was

fraudulently entered into.

                                        2.

       Hanna next argues that the IJ denied him due process when,

having admitted Williford’s sworn statement, the IJ failed to

compel    Williford   to     attend    the    removal    hearing    and    testify,

thereby depriving Hanna of an opportunity to cross-examine her.

We conclude that Hanna suffered no cognizable prejudice from

Williford’s unavailability for cross-examination. 3

      “The immigration judge may receive in evidence any oral or

written statement that is material and relevant to any issue in

the case previously made by the respondent or any other person

during    any   investigation,       examination,       hearing,    or    trial.”    8

C.F.R. § 1240.7(a). Moreover, immigration judges have the power

to    “interrogate,       examine,    and    cross-examine      aliens     and    any

witnesses.”     Id.   §    1003.10(b).       Because    the   Federal     Rules     of



      3 Upon Hanna’s testimony that Williford had attempted
unsuccessfully to, in effect, “extort” $1,000,000 from him as
the reason for her adverse admissions, see supra p. 6, the DHS
attempted to procure Williford’s voluntary presence during a
continuance of the removal hearing granted at its request by the
IJ. See A.R. 213-15. The DHS was unable to get her to testify.
The record is silent as to why Williford refused to appear
voluntarily, why she was not subpoenaed, or whether she needed
or required, or was offered or enjoyed if she did, prosecutorial
immunity for her role in the events at issue. Our resolution of
the questions presented does not require us to explore any such
issues.



                                        19
Evidence do not apply in immigration proceedings, challenges to

evidentiary       determinations       are   limited     to      due    process

considerations. Anim v. Mukasey, 535 F.3d 243, 256 (4th Cir.

2008) (citing Alexandrov v. Gonzales, 442 F.3d 395, 404 (6th

Cir. 2006)). To show a due process violation, the petitioner

must establish that: (1) a defect in the proceeding rendered the

proceeding fundamentally unfair and (2) the defect prejudiced

the outcome of the case. Id.

      Williford’s information obviously was highly relevant and

her   statement    was    admissible   because   it    directly    related    to

whether   the   marriage     was   fraudulent.   We    discern    no   lack   of

reliability in the circumstances surrounding the taking of the

statement by Agent Brant. Agent Brant testified under oath as to

his conversation with Williford before she gave the statement,

that she gave the statement with her attorney present, and that

she was given the opportunity to review the statement and make

corrections. No independent evidence contradicted or undermined

anything contained in the sworn statement, and significantly,

the IJ specifically noted that he gave the statement limited

weight because Williford was not subject to cross-examination.

      While the opportunity to cross-examine a witness “is even

more important where the evidence consists of the testimony of

individuals whose memory might be faulty or who, in fact, might

be    perjurers      or     persons      motivated     by     malice,     [or]

                                       20
vindictiveness,” such as ex-spouses, Ching v. Mayorkas, 725 F.3d
1149, 1158 (9th Cir. 2013) (quoting Goldberg v. Kelly, 397 U.S.
254, 270    (1970)),     the    risk   of     erroneous    deprivation     is    less

present when there is substantial independent evidence that the

marriage is fraudulent. Indeed, “[d]ue process is flexible and

calls     for    such    procedural      protections       as     the   particular

situation demands.” Gilbert v. Homar, 520 U.S. 924, 930 (1997)

(quoting Morrissey v. Brewer, 408 U.S. 471, 481 (1972)). It “is

not a technical conception with a fixed content unrelated to

. . .    [the]    circumstances.”       Id.     (quoting     Cafeteria    &     Rest.

Workers    v.    McElroy,      367 U.S. 886,   895   (1961)).     Given    the

totality    of   the    evidence     here,    and    the   substantial    evidence

(apart    from   the    Williford      statement)     that      the   marriage   was

fraudulent, there is no basis to conclude that the failure to

cross-examine Williford, and the limited weight afforded to her

statement, was fundamentally unfair.

     We also fail to see how Hanna was prejudiced by Williford’s

absence. Even without the sworn statement, there was sufficient

unrebutted evidence that the marriage was fraudulent. The IJ

gave several cogent reasons for his conclusion in that regard,

which we will not repeat here. Suffice to say, attempts to show

that the couple lived at the same address or shared the same

assets (the bank accounts) were fraught with inconsistencies and

were themselves self-defeating. Moreover, the IJ found credible

                                         21
Agent    Brant’s      testimony       as     to     the       suspiciousness       of   the

relationship.         Hanna    argues,        somewhat             incongruously,       that

Williford’s        testimony     could        have        clarified         some   of   the

discrepancies noted in the documentary evidence related to where

she was living and other matters. We fail to see how this is so;

her statement fully explained her motivation for completing the

immigration documents as she did.

       Finally,     while     Hanna’s      desire        to    challenge       Williford’s

credibility is perhaps understandable, it is his own credibility

(more particularly, his lack thereof) that sunk this ship. We

defer   to    an   IJ’s     credibility      findings         if    those    findings    are

supported by substantial evidence. Tewabe v. Gonzales, 446 F.3d
533, 538 (4th Cir. 2006) (quoting Camara v. Ashcroft, 378 F.3d
361,    367    (4th    Cir.     2004)).       If     the       IJ    makes    an   adverse

credibility        finding,     the     IJ        must    give       “specific,     cogent

reason[s] for his [or her] disbelief.” Id. (second alteration in

original) (quoting Camara, 378 F.3d at 367). The IJ should cite,

for     example,      any     “inconsistent              statements,         contradictory

evidence, and inherently improbable testimony.” Id. (quoting In

re S-M-J-, 21 I. & N. Dec. 722, 729 (BIA 1997) (en banc)).

Conversely, an IJ’s credibility determinations are not supported

by    substantial     evidence    if       they     are       “based   on     speculation,

conjecture, or an otherwise unsupported personal opinion.” Id.



                                             22
(quoting Dia v. Ashcroft, 353 F.3d 228, 250 (3d Cir. 2003) (en

banc)).

      The IJ considered the appropriate factors in determining

Hanna’s       credibility.    Hanna’s       assertions        that    Williford      might

have been coerced and motivated by revenge are not supported by

his     own    testimony     or     any     other       evidence      in    the    record.

Accordingly, we discern no prejudice arising from Williford’s

absence.

                                            3.

      Finally,      Hanna    argues       that    the    IJ   erred    in    denying   his

motion in limine, pursuant to which he sought to offer evidence

intended       to   attack    the    government’s         motive      in    seeking    his

removal. Specifically, Hanna argues that he would have shown

that the DHS targeted him for removal under the mistaken belief

that he was a terrorist. We discern no error.

      The      exclusion     of   Hanna’s        proposed     evidence       is   governed

under the same standard as the failure to compel Williford to

testify: Hanna must show that the challenged defect (1) made the

proceeding fundamentally unfair and (2) prejudiced the outcome

of the case. Anim, 535 F.3d at 256. Inherent under the first

prong    is    whether     “the     evidence      is    probative.”         Id.   (quoting

Ezeagwuna v. Ashcroft, 325 F.3d 396, 405 (3d Cir. 2003)).

      Hanna’s argument here fails mainly because he does not show

how evidence of the government’s motive would be relevant to

                                            23
determining      whether    he    was        removable        on    the    ground        that    he

employed a fraudulent marriage in order to obtain an immigration

benefit.    The    DHS     needed       to    show,       by       clear    and      convincing

evidence,       that    Hanna     was    removable             as    charged.        8    C.F.R.

§ 1240.8(a). Once that burden was met, Hanna had “the burden of

establishing that he . . . [was] eligible for any requested

benefit    or    privilege      and     that       it   should       be    granted       in     the

exercise    of     discretion.”         Id.        § 1240.8(d).           The     government’s

motive has no bearing on Hanna’s removability, nor does Hanna

assert any benefit or privilege that he would be entitled to

based on any malicious intent by the DHS to selectively pursue

removal against him. See Reno v. Am.-Arab Anti-Discrimination

Comm., 525 U.S. 471, 488 (1999) (“As a general matter . . . an

alien unlawfully in this country has no constitutional right to

assert     selective       enforcement             as     a     defense          against        his

deportation.”). Indeed, the Supreme Court has cautioned against

questioning       the    motive         of     the        government            in    enforcing

immigration laws. See id. at 491 (“The Executive should not have

to   disclose     its    ‘real’       reasons       for       deeming      nationals       of     a

particular country a special threat . . . and even if it did

disclose them a court would be ill equipped to determine their

authenticity and utterly unable to assess their adequacy.”).




                                              24
     In short, there was neither legal error nor an abuse of

discretion   in   the   IJ’s   exclusion   of   motive   evidence   in   this

case.

                                   III.

     For the reasons set forth, the petition for review is

                                                                    DENIED.




                                    25